Citation Nr: 1825694	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2018, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran does not have a liver condition.


CONCLUSION OF LAW

The criteria for service connection for a liver disability are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b) (2017).  These notice requirements were accomplished in a May 2011 letter sent prior to the adjudication of the Veteran's claims.  


VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in June 2011 and January 2013.  A subsequent medical opinion was obtained in April 2013.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations and medical opinion are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and is not a part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

In the present case, the Veteran is seeking service connection for a liver disability.  After a thorough review of the evidence, the Board finds that service connection is not warranted as the Veteran does not have a current disability affecting his liver.  

Factual background of the Veteran's medical history shows that the Veteran's service treatment records (STRs) reveal both normal and abnormal liver function tests (LFT) while in service.  Post-service records show that the Veteran received a General Medical Examination in June 2011.  With regard to his liver, the Veteran reported that he had abnormal liver function during service, but he had no history of hepatomegaly, jaundice, hepatitis, or a liver biopsy.  He further reported that his last liver function tests were in 2003 but that he did not know the result.  Upon examination, the examiner noted that the Veteran's liver function tests at present were within normal limits, and although the Veteran had abnormal liver function tests in the past, there is presently no objective finding for a liver condition.

During a January 2013 Gulf War Exam, it was noted that the Veteran had normal LFT and no problems with his liver.

In April 2013, an addendum opinion was obtained for the Veteran's June 2011 General Medical Examination.  The examiner reiterated that the Veteran did not have a liver condition noting that the Veteran had mild liver enzymes in service with a history of cholesterol medication as possible side effects versus ETOH in service.  The examiner further noted there is no current evidence of liver dysfunction and the Veteran's most recent liver profile as of April 9, 2013 was normal.  

In evaluating the evidence, the Board reiterates that service connection requires an in-service event or injury, a current diagnosis, and a causal relationship between the two.  Here, post-service, the evidence shows that his ALT was mildly elevated in December 2007.  Additionally in December 2009, his ALB and ALP were noted to be low.  However, the Veteran's aforementioned elevated and low readings have not resulted in a liver condition.  Moreover, the Veteran's ALT, ALB, and ALP were found to be normal in March 2009 and June 2010, and the Veteran's full LFT were shown to be within normal limits in 2011, and each year from 2013 through 2017.  No liver testing is of record for 2012.

In addition to having normal liver functioning tests, there is no evidence that the Veteran has a diagnosed current liver condition.  This conclusion is supported by the Veteran's own testimony in which he testified to not having received a diagnosis for a liver condition, nor is he taking medications for his liver.  He further testified that his doctor has not indicated that he should be concerned about his liver. 

The Board notes the Veteran's contention in his NOD that as an aircraft fuel systems mechanic in the military, he was subjected to working with JP-4, JP-8, hydrazine, and other chemicals which may have caused his abnormal liver function tests.  However, the April 2013 examiner indicated that the Veteran's abnormal tests could be related to medication he was taking for his high cholesterol.  This notion is further supported by an examiner in October 2005 who indicated that the Veteran's ALT was slightly elevated due to the Veteran's hyperlipidemia.  Additionally, during the Veteran's April 1993 follow-up labs while in service, the examiner recommended that the Veteran stop drinking.  Nonetheless, post -service, the Veteran's LFT have been normal and there has been no diagnosis of a current liver condition.  

The Board also recognizes that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).   A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317 (a)(2).

While the Veteran is a Persian Gulf Veteran, the Veteran does not have a diagnosis of a chronic liver disability; therefore, service connection for a Gulf War chronic disability is not applicable in this case.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consequently, the claim of entitlement to service connection for a liver disability is denied.


ORDER

Entitlement to service connection for a liver disability is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


